UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (JBA)
Plaintiff,
v.

IFTIKAR AHMED, January 27, 2020

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUITY
TRUST; DIYA HOLDINGS LLC; DIYA REAL
HOLDINGS, LLC; II. 1, a minor child, by and
through his next friends IFTIKAR and SHALINI
AHMED, his parents; I.]. 2, a minor child, by and
through his next friends IFTIKAR and SHALINI
AHMED, his parents; and 1.1. 3, a minor child, by and
through his next friends IFTIKAR and SHALINI
AHMED, his parents,

Relief Defendants.

 

 

ORDER ON EX PARTE COMMUNICATIONS AND SEALED DOCUMENTS

On January 27, 2020, Defendant emailed the Court requesting information about how to
“submit certain documents for ‘in-camera review’ by the Honorable Judge Janet Bond Arterton.”
(Ex. 1 (Email).) The recipients of Defendant’s email included several members of this Court's
staff and Jaideep Amritraj, the Indian lawyer who has at times communicated with the Court on
Defendant’s behalf, but did not include counsel for the SEC, the Relief Defendants, the Receiver,
or any other parties. Such ex parte communication with the Court is improper, and counsel and

parties are to be copied on future communications from Defendant to the Court.
Defendant does not indicate the purpose for which he wishes to submit medical records
to the Court. Defendant indicated that the documents which he wishes to submit to the Court
“relate to medical records,” and thus he is “unwilling to submit them as part of PACER filing for
public consumption.” (Id.) Specifically, Defendant is concerned “about divulging information
that may jeopardize [his] physical safety given past incidents when [he] ha[s] been attacked by
people sent by Oak and their agents.” (Id.)

To submit documents for review by the Court without permitting public access to those
documents, Defendant is directed to Local Rule 5(e) regarding procedures for submission of
confidential documents, which sets forth in detail the procedural options and requirements for

filing documents under seal.

IT IS SO ORDERED.
~~ % 1) / ) sf

Larry f—v .\~.y
anet Bond Arterton, U.S.D.]J.

Dated at New Haven, Connecticut this 27th day of January 2020.
